Citation Nr: 1330546	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  09-27 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from January 1980 to June 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia that denied service connection for asthma. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is necessary prior to adjudication of the Veteran's claim.  The Veteran contends that his asthma was first officially diagnosed during service, or alternatively, was aggravated during his military service.  There is some evidence suggesting that the Veteran's asthma preexisted service.  During his enlistment physical, he reported a history of shortness of breath prior to service.  He was discharged from service following a Medical Board, during which he was noted to have bronchial asthma, existed prior to enlistment, not service aggravated.  He is currently diagnosed as having asthma.  

The Veteran has not, however, been afforded a VA examination to determine the nature and etiology of his claimed asthma, to include whether it preexisted service and was aggravated thereby.  The Board is aware that the Medical Board report indicated that the Veteran's asthma existed prior to service and was not aggravated during service, but there is no rationale for that opinion.  As such, the Board finds that the Veteran should be afforded a VA examination with respect to this service connection claim.  See generally, 38 C.F.R. §  3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination for the Veteran's claimed asthma.  The claims file and any pertinent evidence in electronic format should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  

The examiner should be asked to respond to the following inquiries:

(a)  After reviewing the file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed asthma was caused or aggravated by his military service. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

(b)  In addition, the examiner is requested to opine as to whether there is clear and unmistakable evidence that any diagnosed asthma preexisted service and, if so, whether such disability was permanently aggravated by service beyond the natural progression of the disability. 

The examiner should provide a complete rationale for any opinions provided.

2.  Perform any additional development deemed necessary.

3.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


